        Case
         Case2:19-cv-03021-CFK
              2:19-cv-03021-CFK Document
                                 Document31
                                          32 Filed
                                              Filed03/11/20
                                                    04/24/20 Page
                                                              Page40
                                                                   1 of 40
                                                                        1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VINCENT LEACH                                :                         CIVIL ACTION

              v.                             :

MARK CAPOZZA, et al.                         :                         NO. 19-3021


                                            ORDER


              AND NOW, this 24th day of April                          , 2020, upon careful and

independent consideration of the pleadings and record herein, and after review of the Report and

Recommendation of Thomas J. Rueter, United States Magistrate Judge, it is hereby

                                           ORDERED

              1.      The Report and Recommendation is APPROVED and ADOPTED;

              2.      The petition for writ of habeas corpus is DENIED;

              3.      The request for an evidentiary hearing is DENIED;

              4.      Petitioner’s Motions for Appointment of Counsel are DENIED; and

              5.      A certificate of appealability is not granted.



                                                     BY THE COURT:

                                                      /s/ Chad F. Kenney
                                                     ___________________________
                                                     CHAD F. KENNEY,         J.
